Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 Benefit of earlier filing date of 07/24/2018 of provisional application No. 62/702,580 is acknowledged as required by 35 U.S.C. 119.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second portion of the plurality of nozzles formed in the body in an azimuthal orientation and at an acute angle relative to the plane of the first plate” and “a third portion of the plurality nozzles formed in the body in a radial orientation and at an acute angle relative to the plane of the first plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.Based on what is shown in Fig. 3D below the second portion of the plurality of nozzles are formed on ring 2 along Y-Cartesian vector; and the third portion of the plurality of nozzles are formed along X-Cartesian vector on ring 3. All other plurality of nozzles (first plurality of nozzles) are formed in central circle, the most outer ring (ring 1), the ring between the second portion and the third portion and a ring between 330B and 330A of the thirst portion.Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled 

    PNG
    media_image1.png
    563
    900
    media_image1.png
    Greyscale


Claim Objections
Claims 1, 5, 6, 8, 10, 12, 16, 17 and 20  objected to because of the following informalities:  
Claim 1, line 5, “the plurality nozzles” should read --the plurality of nozzles--.
Claim 1, lines 8-9, “the plurality nozzles” should read --the plurality of nozzles--.
Claim 5, “a plurality conduits” should read --a plurality of conduits--.
Claim 6, “a portion the” should read --a portion of the--.
Claim 8, “the plurality nozzles” should read --the plurality of nozzles--.
Claim 10, line 5, “the plurality nozzles” should read --the plurality of nozzles--.
Claim 10, lines 8-9, “the plurality nozzles” should read --the plurality of nozzles--.
Claim 10, last line, “a portion the” should read --a portion of the--.
Claim 12, “the plurality nozzles” should read --the plurality of nozzles--.
Claim 16, “a plurality conduits” should read --a plurality of conduits--.
Claim 17, line 5, “the plurality nozzles” should read --the plurality of nozzles--.
Claim 17, line 9, “the plurality nozzles” should read --the plurality of nozzles--.
Claim 17, last line, “a portion the” should read --a portion of the--.
Claim 20, “a plurality conduits” should read --a plurality of conduits--.Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4-12, 15-17 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Koelmel et al. (US Publication No. 2008/0280453) hereinafter Koelmel.
Regarding claim 1, Koelmel teaches a pedestal (substrate support assembly 100) for a thermal treatment chamber (processing chamber 101), the pedestal comprising: a body (body comprises at least 110, 102) consisting of an optically transparent material (par. 0105: “the substrate support 110 is made of an optically transparent material, such as quartz or sapphire that allows the temperature of the substrate to be sensed at a desired wavelength through the substrate support 110 using the plurality of thermal probes 1324 that are connected with the controller 1352”. Therefore part 110 of the body is made of transparent material), wherein the body (110) includes: a first plate (110) with a perforated surface having a plurality of nozzles (112) formed therein, a first portion of the plurality of nozzles (holes perpendicular to top surface of 110 shown in Fig. 3C) formed in the body at an angle that is orthogonal to a plane of the first plate, a second portion of the plurality of nozzles (nozzle with arrow Bo shown in Fig. 3B) formed in the body in an azimuthal orientation and at an acute angle relative to the plane of the first plate, and a third portion of the plurality of nozzles (nozzle with arrow Bi shown in Fig. 3B) formed in the body in a radial orientation and at an acute angle relative to the plane of the first plate (also see Figs. 6A and 6B). 
Regarding claim 4, Koelmel teaches the body is coupled to one or more lift pins (lift pin assembly 1000 shown in Figs. 9A and 10A).
Regarding claim 5, Koelmel teaches at least one of the lift pins (see lift pin 9C) include a plurality conduits (Bi1, Bi2) formed therein, each of the conduits adapted to couple to a fluid supply.
Regarding claim 6, Koelmel teaches the body comprises a second plate (102) coupled to the first plate (110), the second plate including a first plurality of radially oriented channels (see reproduced and annotated Fig. 2 below which shows channels that are located radially around center line L) that are in fluid communication with a portion of the plurality of nozzles formed in the first plate.

    PNG
    media_image2.png
    458
    650
    media_image2.png
    Greyscale

Regarding claim 7, Koelmel teaches the plurality of nozzles are formed in concentric circles on the first plate (see Figs. 6A and 6B).
Regarding claim 8, Koelmel teaches the third portion of the plurality of nozzles includes a first nozzle adapted to flow a fluid radially inward and a second nozzle adapted to flow a fluid radially outward (see Bi and Bo in Fig. 4).
Regarding claim 9, Koelmel teaches the second portion of the plurality of nozzles includes a first nozzle adapted to flow a fluid in a first direction and a second nozzle adapted to flow a fluid in a second direction that is opposite to the first direction (see Bi and Bo in Fig. 4).
Regarding claim 10, Koelmel teaches a pedestal (substrate support assembly 100) for a thermal treatment chamber (processing chamber 101), the pedestal comprising: a body (body comprises at consisting of an optically transparent material (par. 0105: “the substrate support 110 is made of an optically transparent material, such as quartz or sapphire that allows the temperature of the substrate to be sensed at a desired wavelength through the substrate support 110 using the plurality of thermal probes 1324 that are connected with the controller 1352”. Therefore part 110 of the body is made of transparent material), wherein the body (110) includes: a first plate (110) with a perforated surface having a plurality of nozzles (112) formed therein, a first portion of the plurality of nozzles (holes perpendicular to top surface of 110 shown in Fig. 3C) formed in the body at an angle that is orthogonal to a plane of the first plate, a second portion of the plurality of nozzles (nozzle with arrow Bo shown in Fig. 3B) formed in the body in an azimuthal orientation and at an acute angle relative to the plane of the first plate, and a third portion of the plurality of nozzles (nozzle with arrow Bi shown in Fig. 3B) formed in the body in a radial orientation and at an acute angle relative to the plane of the first plate (also see Figs. 6A and 6B); and the body comprises a second plate (102) coupled to the first plate (110), the second plate including a first plurality of radially oriented channels (see reproduced and annotated Fig. 2 above which shows channels that are located radially around center line L) that are in fluid communication with a portion of the plurality of nozzles formed in the first plate.
Regarding claim 11, Koelmel teaches the second portion of the plurality of nozzles includes a first nozzle adapted to flow a fluid in a first direction and a second nozzle adapted to flow a fluid in a second direction that is opposite to the first direction (see Bi and Bo in Fig. 4).
Regarding claim 12, Koelmel teaches the third portion of the plurality of nozzles includes a first nozzle adapted to flow a fluid radially inward and a second nozzle adapted to flow a fluid radially outward (see Bi and Bo in Fig. 4).
Regarding claim 15, Koelmel teaches the body is coupled to one or more lift pins (lift pin assembly 1000 shown in Figs. 9A and 10A).
Regarding claim 16, Koelmel teaches at least one of the lift pins (see lift pin 9C) include a plurality of conduits (Bi1, Bi2) formed therein, each of the conduits adapted to couple to a fluid supply.
Regarding claim 17, Koelmel teaches a pedestal (substrate support assembly 100) for a thermal treatment chamber (processing chamber 101), the pedestal comprising: a body (body comprises at least 110, 102) consisting of an optically transparent material (par. 0105: “the substrate support 110 is made of an optically transparent material, such as quartz or sapphire that allows the temperature of the substrate to be sensed at a desired wavelength through the substrate support 110 using the plurality of thermal probes 1324 that are connected with the controller 1352”. Therefore part 110 of the body is made of transparent material), wherein the body (110) includes: a first plate (110) with a perforated surface having a plurality of nozzles (112) formed therein, a first portion of the plurality of nozzles (holes perpendicular to top surface of 110 shown in Fig. 3C) formed in the body at an angle that is orthogonal to a plane of the first plate, a second portion of the plurality of nozzles (nozzle with arrow Bo shown in Fig. 3B) formed in the body in an azimuthal orientation and at an acute angle relative to the plane of the first plate, and a third portion of the plurality of nozzles (nozzle with arrow Bi shown in Fig. 3B) formed in the body in a radial orientation and at an acute angle relative to the plane of the first plate (also see Figs. 6A and 6B); the body comprises a second plate (102) coupled to the first plate (110), the second plate including a first plurality of radially oriented channels (see reproduced and annotated Fig. 2 above which shows channels that are located radially around center line L) that are in fluid communication with a portion of the plurality of nozzles formed in the first plate; the plurality of nozzles are formed in concentric circles on the first plate (see Figs. 6A and 6B).
Regarding claim 19, Koelmel teaches the body is coupled to one or more lift pins (lift pin assembly 1000 shown in Figs. 9A and 10A).
Regarding claim 20, Koelmel teaches at least one of the lift pins (see lift pin 9C) include a plurality of conduits (Bi1, Bi2) formed therein, each of the conduits adapted to couple to a fluid supply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US Publication No. 2004/0003777), hereinafter Carpenter in view of Koelmel.
Regarding claim 1, Carpenter teaches (reproduced and annotated Fig. 5 below) a pedestal for a thermal treatment chamber (160), the pedestal comprising: a body (distributor plate 170) includes: a first plate with a perforated surface having a plurality of nozzles (passageways 172) formed therein, a first portion of the plurality of nozzles (172b) formed in the body at an angle that is orthogonal to a plane of the first plate, a second portion of the plurality of nozzles (172a in X direction with F1 shown in Fig. 5) formed in the body in an azimuthal orientation and at an acute angle relative to the plane of the first plate, and a third portion of the plurality of nozzles (172a in Y direction in Fig. 5) formed in the body in a radial orientation and at an acute angle relative to the plane of the first plate. But Carpenter does not teach the body consisting of an optically transparent material.

    PNG
    media_image3.png
    765
    598
    media_image3.png
    Greyscale

Koelmel teaches a pedestal (substrate support assembly 100) for a thermal treatment chamber (processing chamber 101), the pedestal comprising: a body (substrate support 110) consisting of an optically transparent material (par. 0105: “the substrate support 110 is made of an optically transparent material, such as quartz or sapphire that allows the temperature of the substrate to be sensed at a desired wavelength through the substrate support 110 using the plurality of thermal probes 1324 that are connected with the controller 1352”), wherein the body (110) includes: a first plate with a perforated surface having a plurality of nozzles (112) formed therein.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Koelmel in device of Carpenter and use optically transparent material for the body. Doing so would allow the temperature of the substrate to be sensed at a desired wavelength through the substrate support (body in instant invention) using a plurality of thermal probes.
Regarding claim 7, Carpenter teaches (reproduced and annotated Fig. 5 above) the plurality of nozzles are formed in concentric circles on the first plate (nine concentric circles shown in Fig. 5).

Claims 2, 3, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koelmel in view of Iwata (US Patent No. 5,753,891).
Regarding claims 2, 3, 13, 14 and 18, Koelmel teaches conduits to couple to a fluid supply (see annotated Fig. 2 above); but does not teach the conduits being flexible metal conduits.
Iwata teaches treatment apparatus with flexible metal conduits (entire par. 7 and par. 8: “metallic pipe 23, is bonded to the lower end of the flexible tube 24”) for flexibility of the conduit during lifting and lowering of the body (ceramic body) and further teaches .
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Iwata in device of Koelmel and use metallic flexible conduit for flexibility and thermal expansion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from 




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723